     Case 3:19-cr-04405-MMA Document 41 Filed 05/03/21 PageID.48 Page 1 of 1




1

2

3

4

5

6
                                        UNITED STATES DISTRICT COURT
7
                                    SOUTHERN DISTRICT OF CALIFORNIA
8

9      UNITED STATES OF AMERICA                              )
                                                             )
10                                                           )    Case No. 19cr4405-MMA
                                                             )
11              v.                                           )
                                                             )    ORDER GRANTING AMENDED
12     JENNE McQUILLAN,                                      )    JOINT MOTION TO CONTINUE
                                                             )    MOTION HEARING/TRIAL SETTING
13                                                           )
                                 Defendant.                  )    [Doc. No. 40]
14                                                           )
                                                             )
15

16
              Upon due consideration, good cause appearing, the Court GRANTS the parties’
17
      amended joint motion to continue the motion hearing/trial setting previously scheduled
18
      for May 5, 2021.1 Accordingly, based on the facts set forth in the parties’ joint motion
19
      and pursuant to 18 U.S.C. § 3161(h)(7), the Court finds that the ends of justice served
20
      by granting the requested continuance outweigh the best interest of the public and the
21
      defendant in a speedy trial and RESETS the motion hearing/trial setting for
22
      June 30, 2021 at 2:00 p.m. in Courtroom 3D.
23
              IT IS SO ORDERED.
24
      DATE: May 3, 2021                                            ______________________________
25
                                                                   HON. MICHAEL M. ANELLO
26                                                                 United States District Judge

27    1 The previously filed motion [Doc. No. 39] is denied as moot.
28
